     Case: 1:18-cv-06620 Document #: 15 Filed: 11/13/18 Page 1 of 1 PageID #:68

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Strike 3 Holdings, LLC
                                                   Plaintiff,
v.                                                              Case No.: 1:18−cv−06620
                                                                Honorable John Robert
                                                                Blakey
JOHN DOE subscriber assigned IP address
98.193.97.242
                                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 13, 2018:


        MINUTE entry before the Honorable John Robert Blakey: Oral agreed motion to
reset status hearing is granted. Status hearing previously set for 11/13/2018 is reset for
1/10/2019 at 9:45 a.m. in Courtroom 1203. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
